EXHIBIT 10.40 EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (this “Agreement”) is effective as of May 26, 2014 (the “Effective Date”), by and between Landec Corporation (the “Company”) and Gary T. Steele (the “Executive”). WHEREAS , Executive and the Company entered into an employment agreement, dated as of February 15, 2012 (the “Former Employment Agreement”); and WHEREAS , Executive and the Company wish to replace the Former Employment Agreement with this Agreement; NOW, THEREFORE , in consideration of the mutual promises and covenants contained herein, it is hereby agreed by and between the parties hereto as follows: 1.
